             Case 2:18-cv-03831-AB Document 81 Filed 01/08/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STEVEN BELT, LAURA COUNCIL, GRACE CASTRO
AND JAMES HARRIS, individually and on behalf
of all others similarly situated and the Putative
Classes
                 Plaintiffs,                            Case No.1:18-cv-3831-AB
        v.

P.F. CHANG’S CHINA BISTRO, INC.
                 Defendant.




       DEFENDANT’S SUR-REPLY MEMORANDUM IN OPPOSITION TO
    PLAINTIFFS’ MOTION FOR STEP 1 CONDITIONAL CERTIFICATION AND
    COURT-AUTHORIZED NOTICE PURSUANT TO THE FLSA, 29 U.S.C. § 216(B)




                                                    PAUL DECAMP (admitted pro hac vice)
                                                    MAXINE ADAMS (admitted pro hac vice)
                                                    EPSTEIN, BECKER & GREEN, P.C.
                                                    1227 25th Street, N.W., Suite 700
                                                    Washington, D.C. 20037
                                                    Tel: 202-861-0900
                                                    Fax: 202-861-3571
                                                    PDeCamp@ebglaw.com
                                                    MAdams@ebglaw.com

                                                    SHEILA A. WOOLSON
                                                    EPSTEIN, BECKER & GREEN, P.C.
                                                    One Gateway Center, 13th Floor
                                                    Newark, NJ 07102
                                                    Tel: 973-642-1900
                                                    SWoolson@ebglaw.com

                                                    Counsel for Defendant
            Case 2:18-cv-03831-AB Document 81 Filed 01/08/20 Page 2 of 4




                                               INTRODUCTION

         Plaintiffs’ Reply raises the contention that Defendant P.F. Chang’s, Inc. (“P.F. Chang’s”)

previously “conceded or otherwise waived” the personal jurisdiction defense. (See Pls.’ Reply

Mem. Supp., ECF 77, at 10-13.) For the reasons discussed below, P.F. Chang’s has appropriately

raised the personal jurisdiction defense with respect to individuals who have consented to join the

action and potential opt-in plaintiffs who did not work within the state of Pennsylvania.*

                                                  ARGUMENT

         Contrary to Plaintiffs’ assertions, P.F. Chang’s disputed whether this Court has jurisdiction

with respect to claims of any potential opt-ins or putative class members who did not work in

Pennsylvania. (See Def.’s Am. Answer, ECF 71, at 43 ¶ 11.) Under the FLSA, purportedly sim-

ilarly situated individuals do not become “party plaintiff[s] to any such action unless he [or she]

gives his [or her] consent in writing to become such a party and such consent is filed in the court

in which such action is brought.” 29 U.S.C. § 216(b) (2012). As the Court has not yet condition-

ally certified the action, even individuals who filed a consent to join the action with the Court are

not currently full parties to the litigation. Thus, P.F. Chang’s could not have previously raised

personal jurisdiction as a defense within its motion for summary judgment, which the Court con-

sidered a motion for judgment on the pleadings, for individuals who are not currently parties to

the litigation.

         Indeed, a court within the Third Circuit recently declined to determine whether personal

jurisdiction exists before conditional certification because potential class members do not become



     *
          P.F. Chang’s does not dispute that this Court has jurisdiction over the named Plaintiffs. This includes two
Plaintiffs, Steven Belt and Grace Castro, who have not worked within the state of Pennsylvania because P.F. Chang’s
transferred the case to this jurisdiction while Plaintiff Belt was a named Plaintiff, and because P.F. Chang’s did not
dispute Plaintiffs’ request to amend the complaint to include Plaintiff Castro. However, as described more fully herein,
this does not extend to any individuals who consented to join or any potential opt-ins as such individuals, unlike the
Plaintiffs, are not yet parties to this action.
           Case 2:18-cv-03831-AB Document 81 Filed 01/08/20 Page 3 of 4




parties to the case until conditional certification. See Chernus v. Logitech, Inc., No. 17-673, 2018

WL 1981481, at *8 (D.N.J. Apr. 27, 2018) (“At this stage of the litigation, no class has been

certified, and therefore, to determine whether this Court has specific jurisdiction over Defendant

with respect to the claims of the unnamed class members prior to class certification would put the

proverbial cart before the horse.”). As the potential opt-ins and individuals who filed consents to

join the action still are not full parties to the case, P.F. Chang’s appropriately raised the personal

jurisdiction defense in its opposition to Plaintiffs’ conditional certification motion.

        In the alternative, even assuming arguendo that P.F. Chang’s waived the personal jurisdic-

tion argument as to any individuals who consented to join this lawsuit prior to Plaintiffs’ motion

for conditional certification, P.F. Chang’s has not waived the argument as to individuals who filed

consent forms after Plaintiffs filed their motion for conditional certification on November 21,

2019. (See Pls.’ Mem. Supp., ECF 73.) As noted above, individuals do not become party to an

FLSA collective action until both filing a consent to join with the Court and the Court certifies the

collective action. It would have been premature for P.F. Chang’s to make arguments regarding

personal jurisdiction before any attempt to conditionally certify a collective action or before indi-

viduals sought to join the case. See See Chernus, 2018 WL 1981481, at *8. Plaintiffs provide no

basis for arguing waiver with respect to these unknown potential opt-ins.

                                           CONCLUSION

        For all the reasons set forth above, and the reasons set forth in Defendant’s memorandum

in opposition to Plaintiffs’ motion for conditional certification, Plaintiff’s motion should be denied

in its entirety or, in the alternative, conditional certification should be limited to include only serv-

ers who worked at P.F. Chang’s restaurants in Pennsylvania.




                                                   2
         Case 2:18-cv-03831-AB Document 81 Filed 01/08/20 Page 4 of 4




                                       Respectfully submitted,


                                       Paul DeCamp

                                       PAUL DECAMP (admitted pro hac vice)
                                       MAXINE ADAMS (admitted pro hac vice)
                                       EPSTEIN, BECKER & GREEN, P.C.
                                       1227 25th Street, N.W., Suite 700
                                       Washington, D.C. 20037
                                       Tel: 202-861-0900
                                       Fax: 202-861-3571
                                       PDeCamp@ebglaw.com
                                       MAdams@ebglaw.com

                                       SHEILA A. WOOLSON
                                       EPSTEIN, BECKER & GREEN, P.C.
                                       One Gateway Ctr., 13th Floor
                                       Newark, NJ 07102
                                       Tel: 973-642-1900
                                       SWoolson@ebglaw.com

                                       Counsel for Defendant

January 8, 2020




                                      3
